POWELL, Special Justice
(dissenting). The facts have been stated.
I concur in the conclusion reached by Justice Branson that the writ should be denied, but I find nothing wrong with the germane and nongermane theory as such. Anyway, this court is committed to that rule. The difficulty has been in determining what added duties may be said to be germane and what added duties may be said to be nongermane.
The Legislature deemed the annotating duties prescribed by House Bill No. 172, which we will quote hereinafter, to be germane to the duties of the commissioners as conservators of the oil and gas resources of the State of Oklahoma. If such duties are non-germane to the duties of Corporation commissioner as contended by the plaintiffs, then, to pay them from the Conservation Fund would violate article 10, section 19 of the Constitution of Oklahoma, as said provision forbids devoting such funds to any purpose other than the purpose for which collected. See action 19, art. 10, reading:
“Every act enacted by the Legislature, and every ordinance and resolution passed by any county, city, town, or municipal board or local legislative body, levying a tax shall specify distinctly the purpose for which said tax is levied, and no tax levied and collected for one purpose shall ever be devoted to another purpose.”
Justice Branson, in his dissenting opinion, contends that to pay the plaintiffs from such fund would violate the above constitutional provision. I think not, for the reason that the duties are germane; that is, in line with the duties of the individual members of the commission as Corporation Commissioners, and the annotating duties prescribed are for the purpose of aiding in the conservation of the oil and gas resources of the state, as will be hereinafter demonstrated, but being germane duties, the commissioners may not be paid the extra emoluments during the current term of office in which the legislation was enacted, for to do so would violate another provision of the Constitution of Oklahoma, being section 10, art. 23.
We arrive at the same results as Justice Branson, but for different reasons.
I recognize that the reason for permitting an occupant of an office to perform duties nongermane to that office and receive pay therefor during the current term in which the said duties are provided, without violating the familiar constitutional provision (sec. 10, *99art. 23 of the Okla. Const.) is that the duties have no affinity with the main office and are the same as two separate offices, if not actually two separate offices, but I do not find it necessary to determine whether or not admitted nongermane duties might not by operation of law be treated as germane where it is made a prerequisite to the performance of such nongermane duties that one be an occupant of the particular office, because in the present case I am forced to the conclusion that the added duties are germane to the office.
Section 10 of article 23 of the Oklahoma Constitution reads:
“Except wherein otherwise provided in this Constitution, in no case shall the salary or emoluments of any public official be changed after his election or appointment, or during his term of office, unless by operation of law enacted prior to such election or appointment; nor shall the term of any public official be extended beyond the period for which he was elected or appointed; provided, that all officers within this State shall continue to perform the duties of their offices until their successors shall be duly qualified.”
Overall, we should keep in mind the purposes of section 10, art. 23 of the Constitution of Oklahoma, and similar provisions in other states, ably stated in 43 Am. Jur. 350, as follows:
“The purpose of constitutional provisions against changing the compensation of a public officer during his term or incumbency is to establish definiteness and certainty as to the salary pertaining to the office, and to take from public bodies therein mentioned the power to make gratuitous compensation to such officers in addition to that established by law. It is deemed that as a general proposition, better service will be rendered if the matter of salary is laid at rest at the outset. In such situation, an incumbent and his friends have no incentive to attempt by improper means to bring about an increase, nor are other persons, whether their motives are prompted by economy or vindictiveness, moved or induced to attempt to bring about a reduction. Limitations of this type are designed to establish the complete independence of the officers affected by them, and to protect them against legislative oppression which might flow from party rancor, personal spleen, enmity, or grudge.”
We see that this provision of the Constitution is a two-edge sword, acting on the one hand to protect incumbents in office from having their compensation so reduced as to drive them from office, and on the other hand to protect the taxpayers from their influence, once in office, over legislators. No doubt public officers in many cases are definitely underpaid, but the Legislature should recognize this and remedy the situation, and as much as possible free from the influence of groups in official position who would be directly affected by the legislation.
The previous duties imposed upon members of the Corporation Commission by the Constitution and statutes of the state, are succinctly stated by the plaintiffs in one of their briefs filed herein, as follows:
“By the provisions of Section 15, Article 9, of the Constitution a Corporation Commission was created. By Section 18 of said article the Commission was vested with power and authority and charged with the duty of supervising, regulating and controlling all transportation and transmission companies doing business in the state in all matters relating to performance of their public duties and their charges therefor. The Constitution, as originally adopted, imposed no duties upon the Corporation Commission in regard to oil and gas conservation; however, by Section 19 of Article 9 the Legislature was authorized to vest the Corporation Commission with additional powers and to charge it with other duties not inconsistent with the Constitution. Section 35, Article 9, of the Constitution authorized the Legislature by law from time to time to alter, amend, revise or repeal Sections 18 to 34, inclusive, of Article 9, provided that no amendment so made should contravene the provisions of any part of the Constitution other than said sections last above referred to, or any amend*100ments thereof. Our Supreme Court has held specifically that laws imposing upon the Corporation Commission of Oklahoma duties in regard to the conservation of oil and gas have the effect of amending Section 18 of Article 9 of the Constitution by broadening the power and authority of the Commission. Russell v. Walker, 160 Okla. 145, 15 P. 2d 114.
“The official duties of the Corporation Commission in the field of oil and gas conservation are to be found in various statutes beginning with the Act of 1913. Although these powers and duties could be enumerated in much greater detail, generally it can be said that they consist of the following: (1) The duty to prevent waste of oil and gas, as defined in Title 52, Section 85, Oklahoma Statutes Annotated; (2) The duty to prevent waste of gas, as defined in Title 52, Section 86; (3) The duty to regulate the taking of oil and gas so that each owner in a common source of supply may recover only such oil and gas as may be produced without waste and without drainage not compensated by counter-drainage. Title 52, Section 87, Oklahoma Statutes Annotated. (4) The duty to provide for the proper spacing of well to prevent waste and to protect correlative rights. Title 52, Section 87, Oklahoma Statutes Annotated; (5) The duty to promulgate such orders, rules and regulations applicable to each common source of supply as it may find necessary or proper and to make general orders, rules and regulations applicable alike to all common sources of supply in the state.”
What are the new duties that are claimed to be nongermane and foreign to the office of Corporation Commissioner?
Sections 1 to 3 of Enrolled House Bill No. 172 of the 1947 Legislature, approved with the emergency, read as follows: •
“Section 1. Inasmuch as the laws of the State of Oklahoma relating to oil and gas and the rules and regulations promulgated by the Corporation Commission pursuant thereto, have never been compiled and annotated, it shall be the duty of members of the Corporation Commission of Oklahoma to prepare, in such manner as they deem proper, an annotated compilation of all the oil and gas laws of Oklahoma and the general orders, rules and regulations adopted pursuant thereto by the Corporation Commission of Oklahoma; said compilation and annotations to be supplemented by proper supplementary notes. Same shall be filed in the State Library as a public record, and as such shall be subject to inspection by the public. Said annotated compilation shall be published and shall be distributed free to persons interested therein, and shall be from time to time supplemented so as to include any changes occasioned either by legislative enactment, judicial interpretation, or orders issued by the Corporation Commission; Provided further that before said Commissioners shall be authorized or required to perform the services defined by this Act, same to be performed so as not to interfere with their regular official duties, they shall each file a certificate in the office of the Secretary of State, setting forth their willingness to perform said services.
“Section 2. Each of said members of the Corporation Commission shall receive as compensation for the service required by this Act the sum of Twenty-five Hundred Dollars ($2,500.00) annually, payable monthly; such sums to be paid from the Conservation Fund, until such time as said compilation and annotation has been completed or until such time as an act of the Legislature of this State providing for an equivalent increase in pay out of the general revenue funds shall be effective as to each member of the Corporation Commission, whichever time is shorter.
“Section 3. The cost of publishing the annotated compilation provided for herein shall be paid from the Conservation Fund.” (Emphasis ours.)
This court is committed to the rule first announced in Board of County Com’rs of Creek County v. Bruce, 51 Okla. 541, 152 P. 125, and later in the case of Phelps v. Childers, State Auditor, 114 Okla. 421, 89 P. 2d 782, holding:
“A public officer is bound to perform the duties of his office for the compensation fixed by law. This is true as *101to additional duties imposed upon the office by the Legislature after he enters upon his term, provided such duties are germane”. (Emphasis ours.)
It was held in Russell v. Walker et al., 160 Okla. 145, 15 P. 2d 114:
“Under the provisions of article 9 of the Constitution, the Corporation Commission is vested with legislative, executive, and judicial power. . . .”
In commencing our study of this subject, we are confronted with a wilderness of cases from other jurisdictions involving constitutional provisions similar to section 10, art. 23 of the Oklahoma Constitution, and the cases and text-books are replete with quotations of satisfactory and relevant rules of law on the subject, but a study of the facts in the various cases leaves one mystified if an attempt is made to reconcile the reasoning in support of the rule.
We can only expect a correct solution of this case for this jurisdiction by a careful study of the basic authorities that this court has relied on covering the germane and nongermane test in determining the constitutionality of a particular act of the Legislature.
It might not be amiss to first consider the definition of the term “germane” as contained in Webster’s New International Dictionary, as follows: “1. Near, Akin. 2. Closely allied; appropriate, relevant.” And in Roget’s International Thesaurus, as follows: “related, connected, implicated, associated, affiliated, allied; in touch with, . . . pertinent to the point or purpose, bearing upon, applicable, relevant, admissible.”
See Words and Phrases, First Series:
“Literally, ‘germane’ means akin; closely allied. It is only applicable to persons who are united to each other by the common tie of blood or marriage. When applied to inanimate things, it is, of course, used in a metaphorical sense, but still the idea of a common tie is always present. Thus, when properly applied to a legislative provision, the common tie is found in the tendency of the provision to promote the object and purpose of the act to which it belongs. Any provision not having this tendency, which introduces a new subject matter into the act, is not germane to it. It is an error to suppose that two things are, in a legal sense, germane to each other, merely because there is a resemblance between them, or because they have some characteristic common to them both.”
“Legislation affecting the boundaries of cities and villages is not germane to that affecting the boundaries of townships. Where the Legislature had the right to provide for the change of township boundaries, this right did not carry with it, as an incident, the power to change the boundaries of cities and villages; the change of the latter not being necessary to effectuate a change of the former, or at least to promote such object. Dolese v. Pierce, 16 N. E. 218, 220, 125 111.140.”
And said the court in City of Chicago v. Reeves, 220 Ill. 274, 77 N.E. 237:
“Literally ‘germane’ means ‘alike’, ‘closely allied’, and when applied in the sense in which the word is used [in an amendment of a city charter creating a municipal court] it signifies that the changes in the articles amended by implication are such as are calculated to promote the object and purpose sought to be accomplished by express amendment.”
I do not feel that we are called upon to reconcile the arguments and theories of the numerous cases on the subject. I think that would be impossible. Many times courts reaching the same conclusion did so by different reasoning. In most of the cases the fact situation will not be found to be the same. Each case is truly a separate case.
As heretofore stated, this court is committed to the germane and nonger-mane theory or test first mentioned in this jurisdiction in the case of Board of County Commissioners of Creek County v. Bruce, 51 Okla. 541, 152 P. 125, Am. Dec. 1918-E, 1060, and the principal case cited and quoted from in that case, still being the leading case *102in the United States on the question, is Moore v. Nation, 80 Kan. 672, 103 P. 107, 23 L.R.A. (N.S.) 1115, 18 Ann. Cas. 397. Also mentioned is Finley v. Territory, 12 Okla. 621, 73 P. 273-80. These cases were approved by Phelps v. Childers, State Auditor, 184 Okla. 421, 89 P. 2d 782. See, also, 43 Am. Jur. 344, 348, 351, 364.
The reasoning in Moore v. Nation, supra, is persuasive, if not binding, on this court, being the principal case quoted from and relied on by this court, so we must re-examine the source case where the Kansas court refused to accept the reasoning in a great number of leading cases where added duties to an office, for varying reasons, had been declared nongermane. Says Burch, J., at 103 P. 112:
“. . . The court is inclined to regard the distinction between duties which ‘belong’ to an office and duties which may be ‘attached’ to it as artificial and unsubstantial. The duties of an office include all those that fairly lie within its scope; not merely those which are necessarily involved in the accomplishment of the main purpose of the office, but those also which, although incidental and collateral, naturally and properly serve to promote and benefit the performance of the principal duties. Constitutions and statutes seldom define with precision the scope of any office. The place it usually occupies in political systems of like character is some guide. The common law is relied upon to supply many incidents, and others are left to inclusion by necessary implication. In time the need becomes apparent for further and better definition, and it is said new duties are added, or ‘attached’, germane to those already in existence. In reality the true scope of the office already included such duties. All that is accomplished is to make active that which before was latent. If the office do not potentially embrace the duty, the duty appertains to another office. Before any duty can be classified as falling within the scope of an office, it must belong there, and nothing can be added or attached to an office that does not belong there. Whatever the standard of classification — in aid of the usual functions, incidental, collateral, appertaining, or germane to or connected with the principal duties, in line with the main purpose, or other test, — when tested the duty belongs to the office, is official, and the incumbent must perform it, or it does not belong to the office, is unofficial, cannot lawfully be attached to the office, and need not be performed if an attempt to attach it to the office be made . . .” (Emphasis ours.)
Justice Burch, in Moore v. Nation, supra, at 103 P. 113, cites Evans v. City of Trenton, 24 N.J.L. 764, holding:
“It is a well-settled rule that a person accepting public office with a fixed salary is bound to perform the duties of the office for the salary. He cannot legally claim additional compensation for the discharge of these duties, even though the salary may be a very inadequate remuneration for the services. Nor does it alter the case that by subsequent statutes or ordinances his duties are increased and not his salary. His undertaking is to perform the duties of his office, whatever they may be, from time to time during his continuance in office for the compensation stipulated, whether these duties are diminished or increased. Whenever he considers the compensation inadequate, he is at liberty to resign. . . . This rule is of importance to the public. The successful effort to obtain office is not un-frequently speedily followed by efforts to increase its emoluments, while the incessant changes which the progressive spirit of the times is introducing effects, almost every year, changes in the character, and additions to the amount of duty in almost every official station, and to allow these changes and additions to lay the foundation of claims for extra services would soon introduce intolerable mischief. The rule, too, should be very rigidly enforced. The statutes of the Legislature and the ordinances of our municipal corporations seldom prescribe with much detail and particularity the duties annexed to public offices, and it requires but little ingenuity to run nice distinctions between what duties may and what may not be considered strictly official: and, if these distinctions are much favored by courts of justice, it may lead to great abuse.” (Emphasis ours.)
*103We think the above language from Moore v. Nation, supra, is unambiguous, is lucid and unmistakable in meaning. But if there is any doubt, then, a careful reading of the cases reviewed by Justice Burch and his comments thereon, wherein he refuses to follow the reasoning given by other courts that have permitted office holders to receive extra pay for various new duties added to the office during term, should convince one that this case is authority for a very liberal interpretation of what added duties may be said to be germane to the main duties of an office, and is contrary to some cases decided in other jurisdictions.
This court is committed to the interpretation of the term as set forth in the language of the court in Moore v. Nation, heretofore quoted, and which case was decided in 1909.
That the Oklahoma court (Dudley, C.), in Board of County Commissioners of Creek County v. Bruce, supra (decided in 1915), fully appreciated and understood the expressions of the court in the Moore case, cannot be doubted, if one will carefully read the cases of Barron County v. Beckwith, 142 Wis. 519, 124 N. W. 1030, 30 L.R.A. (NS) 810, 135 Am. St. Rep. 1079, and the City and County of San Francisco v. Mulcrevy et al., 15 Cal. App. 11, 113 P. 339, cases in which court clerks were not permitted to retain, in addition to their salaries, certain fees from the Federal government in naturalization cases, the reasoning in which cases the Oklahoma court approved, but rejected the reasoning in the cases of Eldridge v. Salt Lake County, 37 Utah, 188, 106 P. 939, and Fields v. Multnomah County, 64 Ore. 117, 128 P. 1045, 44 L. R. A. (NS) 322, wherein court clerks were permitted to retain such fees.
We might cite the Kentucky case of James v. Cammack, 139 Ky. 223, 129 S.W. 582, where circuit judges while acting outside their regular districts were allowed additional compensation, although they would necessarily be unable during such absences to perform their duties in their home districts. The reasoning in the Kentucky cases, we think, is contrary to that in Moore v. Nation.
At the other extreme is the case of Grosebeck, Governor, v. Fuller, Auditor General, 216 Mich. 243, 184 N.W. 870, involving an act of the Michigan Legislature creating a State Administrative Board consisting of the Governor, Secretary of State, State Treasurer, Auditor General, Attorney General, State Highway Commissioner, and State Superintendent of Public Instruction. Their duties were to exercise general supervisory control over the functions and activities of all administrative departments, boards, commissions, officers of the state, state institutions, and to perform all duties theretofore vested in the State Budget Commission, the State Purchasing Agent, and also were given control of the system of state accounting.
The effect of the decision of the Supreme Court of Michigan was to hold that the additional salary provided could properly be paid the officers in question, as the added duties were non-germane to the prior duties of the respective state officials, and did not “belong” to such offices. The court pointed out that “the authority of the Legislature to prescribe duties is and must be subject to limitation. The official cannot be required to perform all manner of public service at the will of the Legislature.” The duties were entirely of a different nature than the duties of the main office, and this case is readily distinguishable from the Kentucky case.
In Phelps v. Childers, supra, this court held that an official could not be compelled to perform nongermane duties. This rule of law amply protects an office holder from being loaded down with duties that are foreign to his office and that might seriously impair his efficiency in performing the duties of the main office. His first duty is to fulfill the duties of the office to which elected, or appointed, as the case may be.
*104In Finley v. Territory (1903), supra, it was held that the jurisdiction conferred upon the probate judges in township matters was conferred upon the office, and not the individual, and were official to the office, consideration being given to the fact that territorial probate judges by Act of Congress prior to the term of the judge then in office, were required to act in township matters.
In the Finley case quite a number of decisions are reviewed to illustrate the duties that are part of an office or that are germane thereto. We quote, p. 278:
“The case of State v. Sovereign, 17 Neb. 173, 22 N. W. 353, was a proceeding in mandamus to compel the county clerk to report the fee received by him for making abstracts of title. It appears that the clerk had also been commissioned by the Governor as a notary public. In this case it was contended by the clerk that the abstracts were not made by him as a county clerk, but as a notáry public, which office he held by virtue of his appointment from the Governor of the State of Nebraska. And it was contended there, as in this case, that this constituted a separate and distinct office, and that he was not required to account and report for fees received by him as such notary public. The Supreme Court of Nebraska held that the abstract of title was in effect a copy of the entries in the numerical index which the clerk was required to keep as a public record, and that fees received by him for a certified copy of the same must be reported and accounted to the county commissioners, and, where he failed or neglected to report such fees, that mandamus was proper . . . .”
The court in the Finley case reviews the case of United States v. Brindle, 110 U.S. 688, 4 S. Ct. 180, 28 L.Ed. 286, and United States v. Saunders, 120 U.S. 126, 7 S. Ct. 467, 30 L.Ed. 594, two cases cited in many reported cases where the germane theory is involved, and at p. 280 of 73 P. Rep. says:
“In United States v. Saunders, . . . it was decided by the Supreme Court of the United States that the Federal law prohibiting the allowance of additional pay or extra compensation to public officers has no application to two distinct offices, places, or employments, each of which has its own duties and compensation, which offices may both be held by one person at the same time. In this case the rule announced in United States v. Brindle was followed.
“In each of these cases the Supreme Court of the United States held that the offices were entirely separate and distinct, and neither dependent upon the other, and therefore the allowance of additional pay, or extra compensation was admissible. But in the case at bar, as we have shown, the duties that are imposed upon the probate judge attach to that office, and are additional duties and burdens imposed upon such office.”
In the case of State ex rel. Trebby v. Vasaly, 98 Minn. 46, 107 N.W. 818-819, the court is quoted by Phelps v. Childers, supra, as stating:
“It is elementary that, while a public official cannot require extra pay for services rendered by him for which compensation by way of salary is allowed by law, he may recover pay for other services which he may render outside of and in addition to his ordinary official duties which could as well be performed by any other person as by him.”
It requires a careful reading of the case to get a true insight as to the meaning of the above statement. Treb-by was acting as city attorney for Little Falls, Minn. He was not a licensed attorney, but apparently was not required to be, in order to perform his particular duties for the city. Little Falls and members of the council had been sued in the Circuit Court of the United States, and the council passed a resolution appropriating $250 to be paid for services in connection with obtaining certain necessary data to be used as evidence in the Federal court: the length of wire, the amount of pipe laid in the ground, and the like. The trial court from the evidence found that:
*105“The said services were not rendered by him (the relator) as, and were not contemplated by his election and retainer as, such city attorney, and were not services required to be done by him as such City Attorney, nor were they within the meaning of the statute prescribing and defining the duties of said City Attorney of . . . Little Falls.”
And the appellate court held:
“The additional services for which the order was drawn were not only outside his duties as City Attorney, but were not legal services at all, and could have been rendered by any layman sufficiently expert in the questions involved in the United States Circuit Court.”
We learn from the facts in the case that Trebby was not an attorney at all and did not gather the statistical information in question by reason of duties of office, or as an attorney for the attorneys handling the case for the city in the Federal court, but performed an extra task having no connection with his office, and therefore was entitled to the compensation provided.
State ex rel. Jennet v. Stevens, 34 Nev. 128, 116 P. 601:
“The position of townsite trustee is not an office within the provisions of the Constitution prohibiting a judge from accepting any office other than a judicial office during the term for which he is elected.
“Since the duties of townsite trustee do not naturally belong to the office of district judge, and it is not incumbent upon the district judge to accept such trust, he may accept compensation for his services as trustee.”
On reading the case we find that by virtue of being a District Judge of the Seventh District, respondent Stevens became trustee of the Federal Town-site of Goldfield, Nevada, and in pursuance of law continued to hold such job after the expiration of his office as judge.
Townsite trustee was a position created by an Act of Congress and had no connection with the state law creating the office of district judge, and it was not mandatory for the judge to act as townsite trustee. He was not appointed by the state.
In State ex rel. Howell v. La Grave (Nev.) 48 P. 193, was involved an act consolidating certain state offices. The Secretary of State was made ex-officio clerk of the Supreme Court and ex-officio State Librarian. The court held':
“The two offices being distinct, the annual compensation of $600.00 allowed the Secretary of State as reporter of the Supreme Court’s decisions is not a fee or perquisite within Const. Art. 17 §5, providing that no state officer shall receive any fee or perquisite to his own use for the performance of any duty connected with his office.”
- The Oklahoma case of City of Durant v. Bowles, 110 Okla. 250, 237 P. 572, involved section 4668, C.O.S. 1921, being an act that became effective in 1913 and which abolished the office of police judge in cities of 12,000 or less and provided that such duties should be performed by the mayor, but further provided that the mayor might appoint some other suitable person. Bowles, mayor, acted as mayor and police judge, and sought to collect the fees allowed to police judge in addition to his salary. The court held, citing Moore v. Nation, supra, as supporting the rule:
“Under sec. 4668, C.S. 1921, the duties of police judge in cities designated therein, are imposed upon the mayor without the right to retain the costs, taxed and collected for police judge, as additional compensation to that fixed by ordinance for him as mayor.”
The plaintiffs claim that the duties added to the office of Corporation Commissioner by House Bill 172 are not different from the duties provided or added to the duties of certain Justices by art. 1, chap. 21, page 33, Oklahoma Session Laws 1937, construed in Phelps v. Childers, supra. Said act became obsolete in 1941. The Attorney General points out some important distinctions *106which we think effectively answers this contention, which we shall renumber 1 to 4:
“1. The compiling and annotating duties prescribed by the 1937 act are executive or administrative in nature and hence could not be imposed by law as a germane duty on judicial officers such as said three members of our Supreme Court, while the compiling and annotating duties prescribed by House Bill 172 could be imposed by law as a germane duty on members of the Corporation Commission, since said body has executive and administrative as well as legislative powers (See Syllabus 1 of Muskogee Gas & Electric Co. v. State, 81 Okla. 178, 186 P. 730.)”
Further attention is called to the fact that members of the Supreme Court, prior to said act, had never had any such duties assigned.
“2. The compensation of said three members of our Supreme Court for performing the compiling and annotating duties prescribed by the 1937 act was payable out of unallocated moneys in the general revenue fund of the state, while the compensation of the three members of the Corporation Commission for performing the compiling and annotating duties prescribed by House Bill 172 are payable (until a legislative act is passed ‘providing for an equivalent increase in pay’ for members of the Corporation Commission out of the general revenue funds of the state’) from the ‘Conservation Fund’ created by an excise tax on petroleum levies under authority of chapter 26, Title 68, page 273 Oklahoma Session Laws 1945, 68 O.S. Supp. 1945 §§1219.7 to 1219.12 ‘for the payment’ of defined expenses of the oil and gas conservation department of the Corporation Commission in performing certain proper and germane duties thereof.”
“3. Under the 1937 act the compiling and annotating duties of the three members of our Supreme Court and the payment of an annual salary of $2,500.00 to each as compensation therefor terminated under the provisions of said act on the second Monday of January, 1941, without reference to a possible future law providing for an equivalent increase in the regular salary of said compilers and annotators as members of the Supreme Court for performing such services, while under House Bill 172 the compiling and annotating duties of the three members of the Corporation Commission are continuous and the $2,500.00 annual salary of each therefor, payable out of said Conservation Fund, will continue, “until such time as said compilation and annotation has been completed (no completion date is set forth in the act) or until such time as an act of the Legislature of this state providing for an equivalent increase in pay out of the general revenue funds shall be effective as to each member of the Corporation Commission, whichever time is shorter, ‘which indicates that the Legislature considered said duties as being ‘incident to or germane to’ the regular duties of said members, for the performance of which regular duties, as so increased, the Legislature could (and would) provide increased salaries payable from the general revenue fund of the state.”
“4. The compiling and annotating duties imposed on the three members of the Corporation Commission by House Bill 172, unlike those imposed by the 1937 act on the three members of our Supreme Court who were elected in November, 1934, for terms of office ending on the second Monday of January, 1941, are not limited to the terms of the commissioners who were in office at the time House Bill 172 was enacted.
We conclude that nongermane services are usually small ministerial tasks added to the duties of an officer and to be performed usually for a limited time, and are duties having no connection whatéver with the main tasks of the office, and that he is not bound to perform them. If the duties are also of an administrative nature and foreign to the main office, a separate office may be created which the official may hold and draw the additional compensation provided, should there be no statute in effect preventing him from holding two offices at the same time.
We believe it will be admitted that the new duties added to the office of Corporation Commissioner by House *107Bill 172, supra, would be germane to the duties of any successor to any of the three present Corporation Cpm-missioners, and likewise to their duties if elected hereafter. See City of Durant v. Bowles, supra. We conclude, then, that the Legislature considered the duties germane to the office, and the commissioners are permitted to prepare “in such manner as they deem proper” said annotations. This no doubt means that the commissioners will accomplish the added tasks through clerks and will merely supervise, as is the case in connection with a multitude of other duties of the office.
As was said in State ex rel. State Board of Medical Examiners v. Clausen, 84 Wash. 279, 146 P. 630, and approved in State ex rel. Sim et al. v. Superior Court for Chelan County et al., 13 P. 2d 892:
“It is a well recognized rule of law that, if a board is charged with a specific duty and the means by which the duty is to be accomplished are not specified or provided for, the board so charged has the implied power to use such means as are reasonably necessary to the successful performance of the required duty.”
Without doubt the duties and powers of the Corporation Commission in Oklahoma cover more subjects and are broader and more complex than any other state office. If we have a fair understanding of the term “germane,” as defined by the dictionaries and by the courts, and particularly by Burch, J., in Moore v. Nation, supra, and have read Article 9 of the Constitution, and have considered the official duties of the commissioners in the field of oil and gas conservation, how can we say that the new duties are not in aid of those functions, are not incidental, not collateral, do not appertain, are not connected with the principal duties, are not in line with the main purpose, or promote the main purpose, — in short, are not germane? Unless we can say these things, then we are bound to say that the new duties are official and germane.
If the commissioners were given the duty of assisting the State Librarian, painting a building, teaching in the new law school, or performing duties disconnected with their office and foreign thereto, we would have a different situation.
The fact that the Legislature has required the commissioners to file certificates in the office of Secretary of State, setting forth their willingness to perform said services, can make no difference, where the duties are germane.
We cannot question the motives of the Legislature and say that it is evident from said clause that it was trying to evade the constitutional provisions by attempting to assign what were thought to be nongermane duties; we can only say that said clause is surplus-age. '
As indicated in Moore v. Nation, supra, there are functions of public office that are latent; yesterday there was not the remotest suggestion of the picture presented by this day. That picture is the result of a way of life, of scientific revelations, of growth and change, — in short of the activity of a people, or a lack thereof, as the case may be. The Legislature senses the trend and at the proper time breathes life into that which yesterday was unrevealed. To hold otherwise would be to accuse the Legislature of trifling with fundamental principles of government.
For the reasons indicated, we conclude that the compiling and annotating duties imposed by said act on the three members of the Corporation Commission are incident to or germane to the duties of the Corporation Commission, and that while said sections are valid, the provisions thereof providing compensation for performing said duties are not, by virtue of section 10, art. 23 of the State Constitution, applicable to the members of the Corporation Commission who were in office when House Bill No. 173 was enacted.
RILEY, Acting C.J., concurs in the views herein expressed.